PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





BEFORE THE PATENT TRIAL & APPEAL BOARD 


Application Number:  13410209
Filing Date: 03/01/2012
Appellant(s): Neil Richard Thomas



__________________
Sterling Waite
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed  09/02/2020 appealing from the office action mailed on  


(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/03/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


 (2) Response to Argument

Appellant’s arguments filed 09/02/2020, have been fully considered but they are not persuasive.  Appellant’s arguments will be addressed herein below in the order in which they appear in the response filed 09/02/2020. 

At page 6-10 of the 09/02/2020 response, Appellant argues that claims are not directed to an abstract idea.
In response, the Examiner would like to direct the Appellant to the Final Office Action of 03/03/2020, which the Examiner removed the 35 USC 101 Rejection. Therefore, the Examiner would not be addressing the erroneous arguments directed towards the abstract ideas.

At page 11 of the 09/02/2020 response, Appellant argues that “Khan fails to disclose performing the claimed steps------at least including "registering ... a merchant loyalty account for the unregistered user"-during a payment transaction””.
In response, the Examiner respectfully disagrees. Khan at 0011, 0021, and 0030 describes device and data requirements that are needed to register, wherein the registration data includes personal information (e.g., name, address, etc.), in which the registered and other user data is stored and used to. Thus, registering a user once a NFC request has occurred by an unregistered user via use of the required data and NFC apparatus. 
However, the Examiner would like to point that during the payment transaction it’s just storing information. The registering happens after the transaction not during the transaction. Even if the registration was established at the payment, The Examiner would like to point to the Appellant to MPEP 2144.04.VI C.    Rearrangement of Parts
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Therefore, the prior art teaches the registration via NFC the order of registration is would not modify the operations of the NFC device or the registration data. 
Then at the Appellants specification at 0012, 0037, and 0059 discloses a range of data entry that does not include the user information being entered during tap and not 0012 teaches the entering of user information during tap not during transaction. However, 0037 teaches the tap during transaction but does not disclose the tap during transaction register's unregistered users. Then, 0059 teaches the registering of user information prior to any transaction and the user details being saved. Additionally, the Appellant specification does not make it clear on the range of a transaction, is the transaction before you tap or when the tap is released the transaction is executed. 
Lastly, the Examiner used Aloni at 0034 and 0036 teaches the making of transactions and payments of loyal program members and merchants. Hence, Khan combined with Aloni teaches registering ... a merchant loyalty account for the unregistered user"-during a payment transaction and Appellants arguments are not persuasive. 

At page 11 of the 09/02/2020 response, Appellant argues that “Aloni, however, fails to remedy the deficiencies of the other cited references at least because Aloni fails to disclose or suggest performing the claimed steps of independent claim 1 "during a payment transaction between the unregistered user and the merchant”.


At page 12 of the 09/02/2020 response, Appellant argues that “Nowhere does Aloni state that "TAP" refers to an NFC tap or transaction. Moreover, the above-cited portion of Aloni merely describes enrolling members through targeted emails or the transaction account provider's website-not enrolling members via an "an NFC communication channel" "during a payment transaction."”.
In response, the Examiner respectfully disagrees. Kelly at 0025, 0079, 0080, 0094 and 0095 and 0100 teaches that in response to the location of a smart card and the interaction with the NFC of a kiosk, gaming terminal, or casino cage; the storing of data and sales transactions takes place. Then, as describe above in detail Khan teaches the registering of unregistered; and Aloni at 0034 and 0036 teaches the making of transactions and payments of loyal program members and merchants. Additionally, Khan at 0011 and 0021 describes registering a user once a NFC request has occurred by an unregistered user. Even though Khan at 0016 teaches the automation of data, Ray at 0462, 0565, and Table 1 discloses automatically registering memberships and functions. Thus, the Appellants arguments are not persuasive.

At page 13 of the 09/02/2020 response, Appellant argues that “Aloni, however, fails to remedy the deficiencies of the other cited references at least because it does not disclose performing the claimed steps-including at least "registering ... a merchant loyalty account for the unregistered user"-during a payment transaction.”




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/UCHE BYRD/
Examiner, Art Unit 3624




Conferees:
/MEHMET YESILDAG/               Primary Examiner, Art Unit 3624                                                                                                                                                                                         
/PATRICIA H MUNSON/               Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.